UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      11/20/2019
VONE WYNN,                                                :
                                                          :
                                        Petitioner, :
                                                          :        11-CV-3650 (VSB)
                      -against-                           :
                                                          :              ORDER
WILLIAM LEE,                                              :
                                                          :
                                        Respondent. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On September 11, 2019, I entered an order directing the parties to submit a joint letter,

providing an update no later than November 19, 2019 as to the status of an application made by

Petitioner pursuant to New York Criminal Procedure Law § 440.10. (Doc. 135.) To date,

although Petitioner has attempted to communicate with Respondent in order to update the Court,

(see Doc. 136), Respondent has not assisted Petitioner or participated in the status update. I note

that this is the second time Respondent has failed to timely comply with an order, and in my last

order I explicitly instructed Respondent “that Petitioner’s status as a pro se, incarcerated litigant

does not excuse Respondent from the obligation to submit joint updates.” (Doc. 135.)

Accordingly, it is hereby:

        ORDERED that, no later than November 27, 2019, Respondent shall submit a letter that:

(1) provides an update on the status of Petitioner’s application; and (2) demonstrates good cause

for its failure to comply with my September 11, 2019 order.

        SO ORDERED.

Dated: November 20, 2019
       New York, New York
